DETAILED ACTION
	The instant application having Application No. 16/934,432 has a total of 22 claims pending in the application, there are 3 independent claims and 19 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 7/21/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 7/21/2020 and 11/13/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 10,762,036.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10,762,036 
1. A non-transitory computer-readable storage medium whose contents cause a data storage system to perform a method for archiving multiple data objects included in primary data, the method comprising: 
obtaining, from a source computing device, both full and incremental backup copies of the primary data associated with the source computing device; 
creating a secondary copy of multiple data objects comprising the primary data by using the received full and incremental backup copies of the primary data; 
for each of the multiple data objects for which a secondary copy was created, adding an entry for the data object to a first data structure, wherein the entry includes an identifier associated with the data object; 
after creating the secondary copy, identifying one or more of the multiple data objects that satisfy one or more predetermined archival criteria, wherein the predetermined archival criteria are specified by a storage policy assigned to the source computing device; and 
for each of the identified one or more data objects: looking up the identified data object in a second data structure using the identifier associated with the identified data object; 



replacing the identified data object in the primary data with a stub referencing the identified data object within the secondary copy of the multiple data objects, wherein the secondary copy was created in association with another backup job.
4. A non-transitory computer-readable storage medium whose contents cause a data storage system to perform a method for archiving multiple data objects included in primary copy data, the method comprising: 
obtaining, from a client computing device, both full and incremental backup copies of the client's primary copy data; 
using the received backup copies to create a secondary copy of multiple data objects included in the primary copy data; 

for each of the multiple data objects for which a secondary copy was created, adding an entry for the data object to a first data structure, wherein the entry includes an identifier associated with the data object; 
after creating the secondary copy, identifying one or more of the multiple data objects that satisfy one or more predetermined archival criteria; and 


for each of the identified one or more data objects: looking up the identified data object in a second data structure using the identifier associated with the identified data object; receiving a token for the identified data object, wherein the token represents a verification that the secondary copy was created; and 
replacing the identified data object in the primary copy data with a stub referencing the identified data object within the previously-created secondary copy of the multiple data objects, wherein the previously-created secondary copy was created in association with another backup job, wherein the stub includes the token.


                          Instant Application
                          US 10,762,036
Claim 10
Claim 1
Claim 19
Claim 16

	
	Further, the dependent claims of both cases contain substantially similar limitations.

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 8,935,492.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 8,935,492
1. A non-transitory computer-readable storage medium whose contents cause a data storage system to perform a method for archiving multiple data objects included in primary data, the method comprising: 

obtaining, from a source computing device, both full and incremental backup copies of the primary data associated with the source computing device; 
creating a secondary copy of multiple data objects comprising the primary data by using the received full and incremental backup copies of the primary data; 
for each of the multiple data objects for which a secondary copy was created, adding an entry for the data object to a first data structure, wherein the entry includes an identifier associated with the data object; 
after creating the secondary copy, identifying one or more of the multiple data objects that satisfy one or more predetermined archival criteria, wherein the predetermined archival criteria are specified by a storage policy assigned to the source computing device; and 
for each of the identified one or more data objects: looking up the identified data object in a second data structure using the identifier associated with the identified data object; 

replacing the identified data object in the primary data with a stub referencing the identified data object within the secondary copy of the multiple data objects, wherein the secondary copy was created in association with another backup job.
1. A non-transitory computer-readable storage medium whose contents cause a data storage system to perform a method for archiving multiple data objects included in primary copy data, the method comprising: 

receiving, from a client, both full and incremental backup copies of the client's primary copy data; 
using the received backup copies to create a secondary copy of multiple data objects included in the primary copy data; 

for each of the multiple data objects for which a secondary copy was created, adding an entry for the data object to a data structure, the entry including an identifier associated with the data object; 
after creating the secondary copy, identifying one or more of the multiple data objects that satisfy predetermined archival criteria: and, 



for each of the identified one or more data objects: looking up the identified data object in the data structure using the identifier associated with the identified data object; receiving a token for the identified data object; and 
replacing the identified data object in the primary copy data with a stub referencing the secondary copy of the identified data object, wherein the stub comprises the token; wherein the method further comprises: determining that a first data object included in the primary copy data has been deleted and a corresponding deletion time; only when the deletion time is less than a predetermined period of time ago, creating, from the first secondary copy of the first data object, a second secondary copy of the first data object; and creating, from the first secondary copy of other data objects except for the first data object, a corresponding second secondary copy of the other data objects.


                          Instant Application
                          US 8,935,492
Claim 10
Claim 6
Claim 19
Claim 7

	
	Further, the dependent claims of both cases contain substantially similar limitations.


REJECTIONS NOT BASED ON PRIOR ART
     	DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites “another backup job” at the last line of the claim.  This phrase indicates there is at least one other “backup job” previously recited in the claim, however, no other “backup job” is recited.  For purposes of prior art examination, “another backup job” has been interpreted as “a 
	Claim 9 recites “a second data structure.”  However, “a second data structure” is already recited in claim 1.  It is unclear if these are the same data structures, or different.  Based on Paragraph 0019 of applicant’s specification (“The system maintains a second data structure that both tracks the stubs and refers to the first data structure, thereby creating an association between the stubs and the locations of the secondary copies”), the examiner believes the recited “second data structure” in claim 1 and claim 9 are the same.  For purposes of prior art examination, the “second data structure” recited in claim 9 has been treated as the same as the “second data structure” in claim 1.  Claim 18 has a similar issue.  Appropriate correction is required.

  
REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 9-11, 13, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amarendran et al (US 2006/0230244) in view of Prahlad et al (US 8,055,627) and Gokhale (US 2007/0226535).

Regarding Claim 1, Amarendran teaches a non-transitory computer-readable storage medium whose contents cause a data storage system to perform a method for archiving multiple data objects included in primary data, the method comprising: 
obtaining, from a source computing device (the source computing device corresponding to production data store 324 of Figure 2), both full and incremental backup copies of the primary data associated with the source computing device (production data is backed up by "a storage operation to other storage devices," and storage operations include "backup copies" [corresponding to full copies] and "incremental copies," Paragraph 0021, and are stored in a primary copy from a source as shown on Figure 5);
creating a secondary copy of multiple data objects comprising the primary data by using the received full and incremental backup copies of the primary data (step 615 of Figure 5, Paragraph 0050, where the secondary copy corresponds to the "first auxiliary copy");  
for each of the multiple data objects for which a secondary copy was created, adding an entry for the data object to a first data structure, wherein the entry includes an identifier associated with the data object (the data structure corresponding to index cache 710 of Figure 7, which includes “information regarding the location of the stored data on a particular media,” which has been interpreted as an identifier, Paragraph 0058).
However, the cited prior art does not explicitly teach:
after creating the secondary copy, identifying one or more of the multiple data objects that satisfy one or more predetermined archival criteria, wherein the predetermined archival criteria are specified by a storage policy assigned to the source computing device; and for each of the identified one or more data objects: looking up the identified data object in a second data structure using the identifier associated with the identified data object; replacing the identified data object in the primary data with a stub referencing the identified data object within the secondary copy of the multiple data objects, wherein the secondary copy was created in association with another backup job. 
Prahlad teaches identifying one or more of the multiple data objects that satisfy one or more predetermined archival criteria (“During the archiving phase, a record detailing information about every item successfully copied from the first information store 108 to secondary storage 115 will be stored in the archiving list which serves as input and is used during the stubbing phase,” C9 L1-16, being in the record indicates that one or more predetermined archival criteria have been satisfied), 
	for each of the identified one or more data objects: looking up the identified data object in a second data structure using the identifier associated with the identified data object (the identified object are looked up in archiving list in step 195 of Figure 3, the archiving list corresponding to the second data structure); replacing the identified data object in the primary data with a stub referencing the identified data object within the secondary copy of the multiple data objects, wherein the secondary copy was created in association with another backup job (the stub corresponding to the element shown on Figure 5, Column 4 Lines 54-56, which clearly comprises the token 285, and replaces the original item because the original item is deleted at step 215, while the stub remains on the first [primary] data, Column 9 Lines 28-46, also note there is a reference to the previously created secondary copy, see step 245 of Fig. 4, C10 L24-39).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to which the subject matter pertains to have implemented the archiving of Prahlad in the cited prior art, in order to save on disk space (Column 6 Lines 53-64 in Prahlad).
Further, the cited prior art does not explicitly teach wherein the predetermined archival criteria are specified by a storage policy assigned to the source computing device.  
Gokhale teaches wherein predetermined archival criteria are specified by a storage policy assigned to the source computing device (Paragraph 0047, where “other locations” may be a source storage device).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have implemented the archival criteria specified by a storage policy assigned to the source computing device, as taught by Gokhale, in the cited prior art in order to allow flexibility in determining which data to archive.

Regarding Claim 2, the cited prior art teaches the non-transitory computer-readable storage medium of claim 1, the method further comprising: receiving a token for the identified data object, wherein the token represents a verification that the secondary copy was created (the token corresponding to the listed item in the “archiving list” at step 175 of Fig. 3, and since only items with secondary copies are on this list, the token is a verification that the secondary copy was created). 
Regarding Claim 4, the cited prior art teaches the non-transitory computer-readable storage medium of claim 1, wherein the predetermined archival criteria comprises at least one of: a data object type, a data object age, a data object size, a percentage of disk quota, 
Regarding Claim 9, the cited prior art teaches the non-transitory computer-readable storage medium of claim 1, the method further comprising: creating a second data structure, wherein the second data structure comprises locations of the multiple data objects comprising the primary data and the corresponding secondary copies (index cache 710 of Figure 7, which includes “information regarding the location of the stored data on a particular media,” and other identifying data, such as “file names,” Paragraph 0058, and though the index cache was mapped to the first data structure, the examiner believes it would be obvious to implement the location data as taught by the index cache in the second data structure so that locations of the primary data and corresponding secondary copies can be easily located). 

	Claim 10 is the system corresponding to the non-transitory computer-readable storage medium of claim 1, and is rejected under similar rationale.
	Claim 11 is the system corresponding to the non-transitory computer-readable storage medium of claim 2, and is rejected under similar rationale.
	Claim 13 is the system corresponding to the non-transitory computer-readable storage medium of claim 4, and is rejected under similar rationale.
	Claim 18 is the system corresponding to the non-transitory computer-readable storage medium of claim 9, and is rejected under similar rationale.


Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amarendran et al (US 2006/0230244) in view of Prahlad et al (US 8,055,627), Gokhale, and Carroll et al (US 2007/0233638).

Regarding Claim 3, the cited prior art teaches the non-transitory computer-readable storage medium of claim 2, but does not explicitly teach wherein the token is included in the stub. 
Carroll teaches wherein a token is included in a stub (Paragraph 0032).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have included tokens in the stub (as taught by Caroll) in the cited prior art so that the tokens are easily accessible.
	Claim 12 is the system corresponding to the non-transitory computer-readable storage medium of claim 3, and is rejected under similar rationale.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amarendran et al (US 2006/0230244) in view of Prahlad et al (US 8,055,627), Gokhale and Reed et al (US 5,862,325).
Regarding Claim 5, the cited prior art teaches the non-transitory computer-readable storage medium of claim 1, but does not explicitly teach the method further comprising: 
receiving information regarding a first data object included in the primary data from a driver or file system that detects deletions; 
using the received information to determine that the first data object has been deleted from the primary data and a corresponding deletion time; and 
in response to determining that the deletion time is more than a predetermined period of time ago, deleting the secondary copy of the first data object. 
	Reed teaches receiving information regarding a first data object included in the primary copy data from a driver or file system that detects deletions; 
	using the received information to determine that the first data object has been deleted from the primary copy data and a corresponding deletion time; and 
	in response to determining that the deletion time is more than a predetermined period of 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to which the subject matter pertains to have implemented the deletion policy of Reed in the primary and secondary backups of the cited prior art, in order to create more disk space by deleting data that is no longer necessary. 
Regarding Claim 6, the cited prior art teaches the non-transitory computer-readable storage medium of claim 5, wherein the predetermined period of time is determined at least in part by an object type of the first data object. (the deletion process is for a “selected class instance or instances,” indicating that the specified time period is determined at least in part by the type of data, where the claimed type corresponds to a class instance, Column 30 Line 63 to Column 31 Line 8 in Reed).
Regarding Claim 7, the cited prior art teaches the non-transitory computer-readable storage medium of claim 5, wherein the predetermined period of time is determined by the storage policy assigned to the source computing device (the period is “specified" by a storage policy, Column 30 Line 63 to Column 31 Line 8 in Reed).
	Claim 14 is the system corresponding to the non-transitory computer-readable storage medium of claim 5, and is rejected under similar rationale.
	Claim 15 is the system corresponding to the non-transitory computer-readable storage medium of claim 6, and is rejected under similar rationale.
	Claim 16 is the system corresponding to the non-transitory computer-readable storage medium of claim 7, and is rejected under similar rationale.


s 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amarendran et al (US 2006/0230244) in view of Prahlad et al (US 8,055,627), Gokhale and Horn (US 2004/0177319).
Regarding Claim 8, the cited prior art teaches the non-transitory computer-readable storage medium of claim 1, but does not explicitly teach the method further comprising: after replacing the identified data object in the primary data with the stub referencing the identified data object, performing at least one of the following operations on the created secondary copy of the multiple data objects comprising the primary data: deduplication, decompression, compression, content-indexing, encryption, decryption, or data classification. 
Horn teaches performing data classification (claim 1 of Horn).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have implemented the data classification of Horn for the created secondary copy in the cited prior art in order to provide automatic organization, indexing, and viewing of information (claim 1 of Horn).
	Claim 17 is the system corresponding to the non-transitory computer-readable storage medium of claim 8, and is rejected under similar rationale.


CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
Regarding Claim 19, Amarendren teaches a system for archiving data objects using secondary copies, the system comprising: 
(the invention is directed to a “computer network,” Paragraph 0019, indicating at least one processor is present);
at least one memory coupled to the processor (the invention is directed to a “computer network,” Paragraph 0019, indicating a memory is present);
a first software component configured to create one or more secondary copies of primary data that contains multiple data objects (step 615 of Figure 5, Paragraph 0050, where the secondary copy corresponds to the "first auxiliary copy"); 
a first data structure stored on the memory that contains a mapping between the data objects for which secondary copies have been created and locations of the secondary copies (the data structure corresponding to index cache 710 of Figure 7, which includes “information regarding the location of the stored data on a particular media,” which has been interpreted as an identifier, Paragraph 0058), and:
	Prahlad teaches a second data structure stored on the memory that stores, for each data object for which a secondary copy had been created, a unique token (the data structure corresponding to archive index 185 of Figure 3, which tracks data to be archived, the token corresponding to an item on the archive list); and a second software component configured to identify data objects to be archived (step 195 of Fig. 3), generate corresponding tokens for identified data objects to be archived (step 185 of Fig. 3).
	However, the cited prior art does not teach to verify that previously-created secondary copies of the identified data objects exist by confirming that corresponding tokens are present in the second data structure, and replace the identified data objects with stubs.  Therefore, claim 19 and dependent claims 20-22 contain allowable subject matter.  The claims would be allowable if made to overcome the double patenting rejection set forth above.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-18 have been rejected.

DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135